Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 07/15/2022. Claims 1-20 were previously pending. Claims 2-4, 9-11, and 16-18 are objected, and Claims 1, 5-8, 12-15, and 19-20 are rejected. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim (s) 1, 5-8. 12-15, and 19-20 under 35 USC § 103 have been considered but are moot in view of the new ground(s) of rejection (De Caro et al., US 2019/0384627 A1).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (“Wen”, WO 2020/038332 A1, English Translation) in view of De Caro et al. (“Caro”, US 2019/0384627 A1).

Regarding Claim 1, Wen discloses a method for generating a channel level view of assets in a blockchain network, the method comprising: 
	
    PNG
    media_image1.png
    354
    411
    media_image1.png
    Greyscale

collecting, by a processor, a first data set associated with a channel, wherein the channel includes one or more assets associated with a first peer, and wherein the channel links the first peer to a second peer (Wen, FIG.4, E0, E1, channel 1, [8.09]: a blockchain network includes at least 2 peer nodes, which are E0 (“1st peer”), E1 (“2nd peer”), channel 1 links E0 to E1; [9.13]: block 1 is sent to the peer nodes corresponding to channel 1, that is, the nodes E0, E1; after the above four nodes receive the block 1, the block 1 is stored in the respective channel 1; [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details); 
analyzing the first data set to determine a first status for the one or more assets (Wen, [9.03]: For the first type of asset data, only the members in channel 1 are visible, then the channel corresponding to this type of asset data is channel 1); and 
providing the first status of the one or more assets in a viewable channel to the blockchain network (Wen, [9.14]]: The first type of asset data is stored in the ledger corresponding to channel 1, then nodes E0, E1, can share the first type of asset data. [7.06, 8.07]: Channel is a private subnet that communicates between two or more nodes in a blockchain network for transactions that require data confidentiality. The transaction data of each channel constitutes a blockchain, which is only visible to members (“trusted peer”) within the channel).  
However, Wen does not disclose

Caro discloses
 (Caro, [0026-28]: A blockchain includes an untrusted nodes. Combined We, [7.06, 8.07-Caro, [0026-28] teaches or suggests the untrusted peers is not associated with the channel).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “untrusted nodes” of Caro into the invention of Wen. The suggestion/motivation would have been to incorporate an untrusted node n a blockchain network, because nodes are usually mutually untrusted (Caro, [0026-28]).

Regarding Claim 8, Wen discloses a system for a channel level view of assets in a blockchain network, the system comprising: 
a memory (Wen, [5.13]: a memory); and 
a processor in communication with the memory, the processor being configured to perform operations comprising (Wen, [5.13-5.15]: The at least one processor executes computer execution instructions stored in the memory to executes the method): 
collecting, a first data set associated with a channel, wherein the channel includes one or more assets associated with a first peer, and wherein the channel links the first peer to a second peer (Wen, FIG.4, E0, E1, channel 1, [8.09]: a blockchain network includes at least 2 peer nodes, which are E0 (“1st peer”), E1 (“2nd peer”), channel 1 links E0 to E1; [9.13]: block 1 is sent to the peer nodes corresponding to channel 1, that is, the nodes E0, E1; after the above four nodes receive the block 1, the block 1 is stored in the respective channel 1; [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details);
analyzing the first data set to determine a first status for the one or more assets (Wen, [9.03]: For the first type of asset data, only the members in channel 1 are visible, then the channel corresponding to this type of asset data is channel 1); and 
providing the first status of the one or more assets in a viewable channel to the blockchain network (Wen, [9.14]: The first type of asset data is stored in the ledger corresponding to channel 1, then nodes E0, E1 can share the first type of asset data. [7.06, 8.07]: Channel is a private subnet that communicates between two or more nodes in a blockchain network for transactions that require data confidentiality. The transaction data of each channel constitutes a blockchain, which is only visible to members (“trusted peer”) within the channel).  
However, Wen does not disclose

Caro discloses
(Caro, [0026-28]: A blockchain includes an untrusted nodes. Combined We, [7.06, 8.07-Caro, [0026-28] teaches or suggests the untrusted peers is not associated with the channel).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “untrusted nodes” of Caro into the invention of Wen. The suggestion/motivation would have been to incorporate an untrusted node n a blockchain network, because nodes are usually mutually untrusted (Caro, [0026-28]).

Regarding Claim 15, Wen discloses a computer program product for a channel level view of assets in a blockchain network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising (Wen, [5.13-5.15]: The at least one processor executes computer execution instructions stored in the memory to executes the method): 
	collecting, a first data set associated with a channel, wherein the channel includes one or more assets associated with a first peer, and wherein the channel links the first peer to a second peer (Wen, FIG.4, E0, E1, channel 1, [8.09]: a blockchain network includes at least 2 peer nodes, which are E0 (“1st peer”), E1 (“2nd peer”), channel 1 links E0 to E1; [9.13]: block 1 is sent to the peer nodes corresponding to channel 1, that is, the nodes E0, E1; after the above four nodes receive the block 1, the block 1 is stored in the respective channel 1; [7.02][9.14]: asset details are );
analyzing the first data set to determine a first status for the one or more assets (Wen, [9.03]: For the first type of asset data, only the members in channel 1 are visible, then the channel corresponding to this type of asset data is channel 1); and 
providing the first status of the one or more assets in a viewable channel to the blockchain network (Wen, [9.14]: The first type of asset data is stored in the ledger corresponding to channel 1, then nodes E0, E1 can share the first type of asset data. [7.06, 8.07]: Channel is a private subnet that communicates between two or more nodes in a blockchain network for transactions that require data confidentiality. The transaction data of each channel constitutes a blockchain, which is only visible to members (“trusted peer”) within the channel).  
However, Wen does not disclose

Caro discloses
(Caro, [0026-28]: A blockchain includes an untrusted nodes. Combined We, [7.06, 8.07-Caro, [0026-28] teaches or suggests the untrusted peers is not associated with the channel).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “untrusted nodes” of Caro into the invention of Wen. The suggestion/motivation would have been to incorporate an untrusted node n a blockchain network, because nodes are usually mutually untrusted (Caro, [0026-28]).

5.3.	Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (“Wen”, WO 2020/038332 A1, English Translation) in view of De Caro et al. (“Caro”, US 2019/0384627 A1) as applied to claim 1, further in view of Day, (US 2007/0168539 A1).

Regarding Claim 5, Wen-Caro discloses the method of claim 1 as set forth above, further comprising: 
verifying (Wen, FIG.4, [8.09]: viewing channel 1 by E0 (1st peer); [9.03-9.04]: the participants can determine the channel identifier corresponding to the asset data according to the nature of the asset data, that is, determine which channel members are visible to the asset data).  
However, Wen-Caro does not disclose 
verifying the first status of the one or more assets of the first channel, 
Day discloses
verifying the first status of the one or more assets of the first channel, (Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Day into the invention of Wen-Caro. The suggestion/motivation would have been to improve monitoring status changes of managed digital assets by determining current status of the assets and determining whether user views of the selected assets is valid based on their expiration date (Day, Abstract, [0001-10]).

Regarding Claim 12, Wen-Caro discloses the system of claim 8 as set forth above, wherein the operation further comprises: 
verifying (Wen, FIG.4, [8.09]: viewing channel 1 by E0 (1st peer); [9.03-9.04]: the participants can determine the channel identifier corresponding to the asset data according to the nature of the asset data, that is, determine which channel members are visible to the asset data).  
However, Wen-Caro does not disclose 
verifying the first status of the one or more assets of the first channel
Day discloses
verifying the first status of the one or more assets of the first channel(Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Day into the invention of Wen-Caro. The suggestion/motivation would have been to improve monitoring status changes of managed digital assets by determining current status of the assets and determining whether user views of the selected assets is valid based on their expiration date (Day, Abstract, [0001-10]).

Regarding Claim 19, Wen-Caro discloses the computer program product of claim 15 as set forth above, wherein the functions further comprise: 
	verifying (Wen, FIG.4, [8.09]: viewing channel 1 by E0 (1st peer); [9.03-9.04]: the participants can determine the channel identifier corresponding to the asset data according to the nature of the asset data, that is, determine which channel members are visible to the asset data).  
However, Wen-Caro does not disclose 
verifying the first status of the one or more assets of the first channel, (Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Day into the invention of Wen-Caro. The suggestion/motivation would have been to improve monitoring status changes of managed digital assets by determining current status of the assets and determining whether user views of the selected assets is valid based on their expiration date (Day, Abstract, [0001-10]).

5.4.	Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (“Wen”, WO 2020/038332 A1, English Translation) in view of De Caro et al. (“Caro”, US 2019/0384627 A1) and Day, (US 2007/0168539 A1) applied toc claim 5, and further in view of Letourneau (US 2020/0175601 A1).

Regarding Claim 6, Wen-Caro-Day discloses the method of claim 5 as set forth above, wherein verifying the first status of the one or more assets of the first channel, includes: 
reading from the viewable channel, a second status of the one or more assets, wherein the second status is determined by the second peer (Wen, FIG.4, [8.09]: viewing channel 1 by E1 (2nd peer); Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1); 
providing results of the comparing to the viewable channel in the blockchain network (Wen, [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details).  
However, Wen-Caro-Day does not disclose
comparing the first status of the one or more assets to the second status of the one or more assets. 
Letourneau discloses
comparing the first status of the one or more assets to the second status of the one or more assets (Letourneau, [0107]: comparing the received User B message to the User A message. It is obvious to implement “comparing the first status to the second status”). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Letourneau into the invention of Wen-Caro-Day. The suggestion/motivation would have been to improve validating a transaction of the digital assets by comparing the received User messages, if the received messages are equal, then the “trade settlement” is proceed; if the received messages are not equal, send message to remote Exchange said “Order number = cancelled” (Letourneau, Abstract, [0003-9] FIG.9).

Regarding Claim 7, Wen-Caro-Day discloses the method of claim 5 as set forth above, wherein verifying the first status of the one or more assets of the first channel, includes: 
receiving, from the second peer, a second status of the one or more assets of the first channel, wherein the second status is determined by the second peer (Wen, FIG.4, [8.09]: viewing channel 1 by E1 (2nd peer); Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1); and 
providing results of the comparing to the viewable channel to the blockchain network (Wen, [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details).  
However, Wen-Caro-Day does not disclose
comparing the first status of the one or more assets to the second status of the one or more assets.
Letourneau discloses
comparing the first status of the one or more assets to the second status of the one or more assets (Letourneau, [0107]: comparing the received User B message to the User A message. It is obvious to implement “comparing the first status to the second status”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Letourneau into the invention of Wen-Caro-Day. The suggestion/motivation would have been to improve validating a transaction of the digital assets by comparing the received User messages, if the received messages are equal, then the “trade settlement” is proceed; if the received messages are not equal, send message to remote Exchange said “Order number = cancelled” (Letourneau, Abstract, [0003-9] FIG.9).

Regarding Claim 13, Wen-Caro-Day discloses the system of claim 12 as set forth above, wherein verifying the first status of the one or more assets of the first channel, includes: 
reading from the viewable channel, a second status of the one or more assets, wherein the second status is determined by the second peer (Wen, FIG.4, [8.09]: viewing channel 1 by E1 (2nd peer); Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1); 
providing results of the comparing to the viewable channel in the blockchain network (Wen, [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details).  
However, Wen-Caro-Day does not disclose
comparing the first status of the one or more assets to the second status of the one or more assets.
Letourneau discloses
comparing the first status of the one or more assets to the second status of the one or more assets (Letourneau, [0107]: comparing the received User B message to the User A message. It is obvious to implement “comparing the first status to the second status”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Letourneau into the invention of Wen-Caro-Day. The suggestion/motivation would have been to improve validating a transaction of the digital assets by comparing the received User messages, if the received messages are equal, then the “trade settlement” is proceed; if the received messages are not equal, send message to remote Exchange said “Order number = cancelled” (Letourneau, Abstract, [0003-9] FIG.9).

Regarding Claim 14, Wen-Caro-Day discloses the system of claim 12 as set forth above, wherein verifying the first status of the one or more assets of the first channel, includes: 
receiving, from the second peer, a second status of the one or more assets of the first channel, wherein the second status is determined by the second peer (Wen, FIG.4, [8.09]: viewing channel 1 by E1 (2nd peer); Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel 1); and 
providing results of the comparing to the viewable channel to the blockchain network (Wen, [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details).  
However, Wen-Caro-Day does not disclose
comparing the first status of the one or more assets to the second status of the one or more assets.
Letourneau discloses
comparing the first status of the one or more assets to the second status of the one or more assets (Letourneau, [0107]: comparing the received User B message to the User A message. It is obvious to implement “comparing the first status to the second status”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Letourneau into the invention of Wen-Caro-Day. The suggestion/motivation would have been to improve validating a transaction of the digital assets by comparing the received User messages, if the received messages are equal, then the “trade settlement” is proceed; if the received messages are not equal, send message to remote Exchange said “Order number = cancelled” (Letourneau, Abstract, [0003-9] FIG.9).

Regarding Claim 20, Wen-Caro-Day discloses the computer program product of claim 19 as set forth above, wherein verifying the first status of the one or more assets of the first channel, includes: 
reading from the viewable channel, a second status of the one or more assets, wherein the second status is determined by the second peer (Wen, FIG.4, [8.09]: viewing channel 1 by E1 (2nd peer); Day, [0033]: verify the availability of digital assets that prior to its expiration date. Combined Wen, FIG.4, [8.09]-Day, [0033] teaches or suggests verifying the availability of the digital assets of the channel); 
providing results of the comparing to the viewable channel in the blockchain network (Wen, [7.02][9.14]: asset details are collected and placed in the first channel, so that only asset service agencies, plan managers, and custodian banks of E0, E1 have read and write permissions for asset details).  
However, Wen-Caro-Day does not disclose
comparing the first status of the one or more assets to the second status of the one or more assets.
Letourneau discloses
comparing the first status of the one or more assets to the second status of the one or more assets (Letourneau, [0107]: comparing the received User B message to the User A message. It is obvious to implement “comparing the first status to the second status).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “status changes of managed assets” of Letourneau into the invention of Wen-Caro-Day. The suggestion/motivation would have been to improve validating a transaction of the digital assets by comparing the received User messages, if the received messages are equal, then the “trade settlement” is proceed; if the received messages are not equal, send message to remote Exchange said “Order number = cancelled” (Letourneau, Abstract, [0003-9] FIG.9).

Allowable Subject Matter
6.	Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner's statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“determining, via the map-reduce function, the first data set is associated with the first channel and the one or more assets of the first channel” as stated in claims 2, 9, 16; and 
“performing a map-reduce function on the channel information to determine a channel data set associated with each of the one or more channels, wherein the first data set is the channel data set associated with the first channel” as stated in claims 3, 10, and 17.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Burke et al. US 2020/0327616 A1, Messaging system for communications among number of participants, comprises open request record that creates in public database that corresponds to channel open request, and response identifier that is associated with second participant.
Vigneron et al. US 2020/0358612 A1, Computing system for implementing remote trust services for blockchain, has processor that is configured to call off-chain trust service to sign retrieved block content, and to receive accreditation results of retrieved block content.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446